Citation Nr: 1101855	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1966 to July 1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in February 2010.  A transcript of the hearing has 
been associated with the claim file.

The issue of service connection for an acquired psychiatric 
disorder to include depression NOS and anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There are diagnoses of PTSD which medical evidence links to 
stressors experienced during active service.

2.  The claimed stressors are consistent with the circumstances 
and conditions of the Veteran's service.






CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009); See also Notice, 75 Fed. Reg. 
39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of this 
chapter; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
following provisions apply to claims for service connection of 
PTSD diagnosed during service or based on specified in-service 
stressors: (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (2) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(1) & (2) (2009).

If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the 
veteran engaged in combat, and his stressors are consistent with 
combat, his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  38 
U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the stressor 
would thus be insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.

"[W]here it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304.

The regulations related to claims for PTSD were recently amended.  
They now state

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For purposes of 
this paragraph, "fear of hostile military or terrorist activity" 
means that a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).  The new regulation is applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel records reflect that his awards 
include the Vietnam Service Medal with Fleet Marine Force Combat 
Operations Insignia and one bronze star, and the Vietnam Campaign 
Medal.  Accordingly, the evidence shows that he had service in 
Vietnam.

There are multiple diagnoses of PTSD of record included in VA 
treatment records.  These have been made by VA physicians and 
psychiatrists.

Throughout the record, the Veteran reported experiencing several 
stressors during his service in Vietnam.  He reports that his 
unit came under attack while he was stationed in Vietnam and that 
from the first time he landed in Vietnam he feared he would die.  
He further reported seeing dead bodies and having one of his 
fellow servicemembers killed during his time in Vietnam.  He has 
reported that from the moment he hit ground in Vietnam he was 
being bombarded and he was told to run as soon as he hit the 
ground and this was scary.  These stressors are "fear of hostile 
military or terrorist activity" and therefore the provisions of 
the amended 38 C.F.R 3.304(f)(3) are for application in the 
Veteran's claim.  

Moreover, the Board notes that the Veteran's service record shows 
that the Veteran engaged in combat while in Vietnam.  Indeed, 
service personnel records show that he was awarded the Fleet 
Marine Force Combat Operations Insignia for service aboard U.S. 
Naval Mobile Construction Battalion Forty during the period of 
October 1967 through June 1968.  For this insignia to be awarded, 
the veteran or the unit the veteran was assigned to must have 
engaged in combat while attached to the unit.  Accordingly, the 
Board finds that the reported stressors are consistent with the 
places, type and circumstances of the Veteran's service.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.

VA outpatient treatment records of June 2005 show that the 
Veteran was diagnosed with PTSD.  The examiner noted the Veteran 
reported his PTSD symptoms started after his combat experience in 
Vietnam and that he reported remembering seeing friends getting 
killed, seeing people getting killed and fearing Vietnamese 
killing him.  Based on the Veteran's reports of his experiences 
in Vietnam and his symptomatology, he was diagnosed with PTSD.  
Similar findings are shown in VA treatment records of December 
2005 and November 2007.  Accordingly, the Board finds that the 
Veteran has been diagnosed with PTSD based on his reported 
stressors of his experiences in Vietnam.  These stressors are not 
only consistent with the Veteran's service, as noted above, but 
they also meet the requirements of the newly amended 38 C.F.R. 
3.304 (f)(3).  As noted, the claimed stressors are consistent 
with the places, types, and circumstances of the Veteran's 
service.  His lay testimony alone serves to establish the 
occurrence of the claimed in-service stressors.  Accordingly, 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The appellant filed a claim for service connection for PTSD in 
August 2004.  The Board notes that the Court has held that claims 
for service connection for PTSD may encompass claims for service 
connection for other psychiatric diagnoses.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In the instant case, VA outpatient 
treatment records show the Veteran was diagnosed with depression 
NOS in January 2002 and anxiety disorder in August 2006.  The 
only experience noted as the cause of these disabilities was the 
appellant's experiences in service.  The RO has not adjudicated 
this claim.  Pursuant to the holding in Clemons, the Board finds 
that there is a pending claim for service connection for 
depression NOS and anxiety disorder which must be adjudicated.

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder to include 
depression NOS and anxiety disorder and 
issue a rating decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


